Citation Nr: 0924249	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-05 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1968 to October 
1972. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In the July 2004 rating decision, the agency of original 
jurisdiction (AOJ) also denied the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus. 
However, he did not perfect an appeal of those claims by 
filing a notice of disagreement (NOD) and substantive appeal 
(e.g., VA Form 9 or equivalent statement). See 38 U.S.C.A. § 
7105(a) (West 2002 & Supp. 2009); 38 C.F.R. § 20.200 (2008). 
Therefore, those issues are not before the Board.

This case previously reached the Board in August 2008.  At 
that time, the Veteran's service connection claim for PTSD 
was remanded for further development.  The case has been 
returned to the Board for further appellate consideration.  

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the PTSD claim, the Board 
finds that additional development of the evidence is 
required.

In disability compensation (service-connection) claims, 
service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
establishment of service connection for PTSD requires (1) 
medical evidence diagnosing PTSD in accordance with VA 
regulations, (2) credible supporting evidence that the 
claimed in-service stressor actually occurred, and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

If the Veteran did not engage in combat with the enemy, or if 
the Veteran engaged in combat, but the alleged stressor is 
not combat-related, the Veteran's lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the Veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 143; Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).

A remand "confers on the Veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The United States Court of Appeals for Veterans Claims 
(Court) has clarified that substantial compliance, and not 
strict compliance, with the terms of a remand are required.  
D'Aries v. Peake, 22 Vet. App. 97 (2008).  See also Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (holding that there was 
no Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination more than substantially complied with the 
Board's remand order).  Failure of the Board to insure 
compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision.  
Stegall, at 272.  Although it will result in additional delay 
in adjudicating the appeal, a remand is required to ensure 
compliance with the Board's previous August 2008 remand.  

The record indicates that after remand, the agency of 
original jurisdiction (AOJ) mailed the Veteran a VCAA notice 
letter in December 2008 which requested that the Veteran 
provide greater detail in identifying his combat stressor 
events.  The Veteran's representative has argued that rather 
than conclude that the U.S. Army and Joint Services Records 
Research Center (JSRRC) (previously known as the U.S. Armed 
Services Center for Unit Records Research (USASCURR)) would 
not be able to make a meaningful search, the AOJ should have 
made the request to the JSRRC and received confirmation of 
whether or not a search could be made.  The Board agrees.  
Given the length of time since the combat stressor events in 
question, the Board concludes that the failure of the Veteran 
to respond to the AOJ's request does not obviate the 
necessity of the AOJ to contact the JSRRC to request unit 
records, naval shore station history records, or additional 
information that would verify the Veteran's alleged in-
service stressors.

As noted in the prior Board remand:  the Veteran contends 
that he suffers from PTSD as the result of two stressors 
during service in Vietnam.  First, the Veteran states that in 
approximately October 1970, while stationed at the Binh Thuy 
base the Veteran saw two bodies of dead Vietcong floating in 
the river.  See  the Veteran's statement of April 2004.  
Furthermore, the Veteran states that he was assigned to Binh 
Thuy and during this time performed guard duty and convoy 
guarding activities.  Id. and psychiatric evaluation report 
dated in October 2006 by Dr. R.O., Ph.D.  The Veteran stated 
that during this time he was exposed to rocket and mortar 
attacks as well as direct small arms fire.  See psychiatric 
evaluation report dated in October 2006 by Dr. R.O., Ph.D.  

The Veteran's DD Form 214 indicates that the Veteran's 
military occupational specialty (MOS) was as a YNSN (Seaman, 
Yoeman Striker) and that he was awarded the Vietnam Campaign 
Medal and the Vietnam Service Medal.  The position of Yoeman 
was not a position which was typically involved in combat.  A 
review of his service personnel records (SPRs) indicates that 
the Veteran was assigned to "COMRIVPATFLOT FIVE" (River 
Patrol Flotilla Five) in September 1970, then transferred to 
"COMNAVSUPACT SAIGON" (Naval Support Activities, Saigon) in 
November 1970.  The Board's research reveals that these 
commands were apparently connected with the "Brown Water 
Navy."  The Board has confirmed that the Naval Support 
Activities - Saigon had a detachment at Binh Thuy from 1966-
1972, during the period where the Veteran was posted to that 
command.  See Michael P. Kelley, Where We Were:  A 
Comprehensive Guide to the Firebases and Military 
Installations of the Vietnam War, 5-58 (Hellgate 2002); see 
also http://www.mrfa.org/NSAsaigon.Unit.List.htm.  
Furthermore, the Board has discovered that the Fleet Air 
Support Unit at Binh Thuy was awarded the Navy Unit 
Commendation by the Secretary of the Navy for service from 
September 1969 to June 1971.  See 
http://www.history.navy.mil/library/manuscript/warner_j1.htm.  
The award letter refers to the threat of ground and mortar 
attacks during this period.  The information available is not 
sufficient, by itself, to confirm the Veteran's combat 
stressors which would allow the VA to grant service 
connection benefits for PTSD.  Nevertheless, this information 
provides sufficient corroboration to require the AOJ to 
attempt to confirm the events related by the Veteran.

As for symptoms of PTSD, the Veteran reports difficulties 
with sleep, and that he has intrusive memories and thoughts 
of combat and the war zone, depression, agitation, anger and 
rage, as well as finding himself jumpy and easily startled.  
See psychiatric evaluation report dated in October 2006 by 
Dr. R.O., Ph.D.  The psychiatric evaluation also diagnosed 
the Veteran with PTSD due to the in-service stressors listed 
above.  However, the Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences. Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
Further, Dr. R.O. cannot provide supporting evidence that a 
claimed in-service event actually occurred based on a post-
service medical examination.  Moreau, 9 Vet. App. at 395-96.  
Thus, the remaining question regarding the non-combat 
stressors is whether there is credible supporting evidence 
that the alleged in-service stressors actually occurred.

Despite a prior remand requesting a search for the applicable 
unit records, the AOJ has made no attempts to verify the 
Veteran's alleged in-service stressors, instead finding that 
the evidence does not provide enough information to attempt 
to verify either of the identified stressor events.  Even 
though the Veteran has not provided specific dates for the 
alleged stressors, the Veteran has provided sufficient 
information, when combined with his SPRs, to allow the AOJ to 
initiate a request for verification.  The Board notes that 
the Veteran's October 1970 combat stressor incident of 
witnessing bodies floating on the Mekong river is specific 
enough in time and place to warrant a JSRRC request.  
Furthermore, an appropriate unit report from the years of 
1970-1971 may be able to confirm whether or not the Binh Thuy 
naval base came under rocket, mortar, or small arms attack 
during the period that the Veteran was stationed there.  
Thus, the AOJ should request any specific records which may 
be related to bodies floating past the Naval Support 
Activities Unit at the Binh Thuy naval base in October 1970 
as well as records which indicate whether or not the Binh 
Thuy naval base came under rocket, mortar, or small arms fire 
during the period when the Veteran was stationed there.  
Then, if the JSRRC concludes that the information provided is 
not sufficient, the AOJ should append documentation of this 
conclusion to the claim file.

The Veteran should be aware that he should provide any up-to-
date treatment records as well as any information which would 
help to identify records which could confirm his combat 
stressors.  He may submit "buddy statements," or attempt to 
identify the period when his base was attacked within a 
sixty-day time period, perhaps by identifying the season when 
the attacks took place.  The Veteran should be aware that a 
more specific identification of his combat stressors will 
provide a far better basis for attempts to confirm the 
Veteran's stressors, and that the lack of such information 
may have adverse consequences for his claim.

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should invite the Veteran to 
provide any additional relevant 
evidence not already of record which 
pertains to his PTSD claim.  He should 
be notified that he should submit or 
identify any additional medical 
treatment records relating to his PTSD.  
If such records are identified, the AOJ 
should attempt to obtain the records 
and attach them to the claim file.  
Furthermore, the Veteran should be 
notified that he may submit "buddy 
statements" to provide corroborating 
evidence of his stressor events.  The 
Veteran should be notified that a 
failure to adequately identify the 
events may have adverse consequences 
for his claim.

2.	Whether or not the Veteran provides 
further information to identify his in-
service stressors, the AOJ should take 
appropriate action to request a search 
of unit records for the U.S. Navy, 
River Patrol Flotilla Five, and the 
Naval Support Activities Command Saigon 
to determine, first, whether the Binh 
Thuy base came under rocket, mortar, or 
small arms attack during the period of 
September 1970 to September 1971.  
Second, the AOJ should also request a 
search of records for reports of enemy 
dead bodies sighted in the Mekong River 
in October 1971.  A copy of the 
Veteran's SPRs, with his description of 
the incidents, should be forwarded to 
JSRRC, along with the request.  This 
request should include a request for 
records relevant to the Veteran's unit 
or higher command, to include 
information about the actions and 
circumstances of service at the Binh 
Thuy post from September 1970 to 
September 1971, such as the available 
unit history, command diary, higher 
command history, and the like for the 
appropriate time period.

	If the request for records relating to 
the rocket, mortar, and small arms 
attacks for the entire September 1970 
to September 1971 period is not 
specific enough for the JSRRC, the AOJ 
should request such records from the 
first sixty day period from when the 
Veteran was assigned to the Naval 
Support Activities Command, in Sept 
1970.

3.	If the JSRRC is not able to provide a 
record relating to the Veteran's 
service at the Binh Thuy post from 
September 1970 to September 1971, the 
AOJ should contact the Naval Historical 
Center at 805 Kidder Breese SE, 
Washington Navy Yard, Washington, D.C. 
20374-5060, to obtain any records 
pertinent to the U.S. Navy, River 
Patrol Flotilla Five, and the Naval 
Support Activities Command Saigon unit 
located at the Binh Thuy post from 
September 1970 to September 1971.  The 
Center should be asked to provide any 
information which might corroborate the 
Veteran's statements that the Binh Thuy 
base was subject to rocket, mortar, and 
small arms fire during the period that 
he was posted to that unit, as well as 
any reports of enemy bodies floating in 
the river in October 1970. 

4.	After a response is received from the 
JSRRC, or the Naval Historical Center, 
the stressor information and other 
information obtained must be reviewed.  
If any of the identified stressors are 
verified, a summary of the verified 
stressor(s) must be prepared.  

	The Veteran should then be afforded a 
VA examination to determine whether a 
current diagnosis of PTSD is 
appropriate, and if so, whether that 
diagnosis may be etiologically related 
to the verified stressors.  Only the 
stressor(s) that are actually confirmed 
by JSRRC should be considered as a 
possible cause of the Veteran's PTSD. 

	The claims file must be made available 
to the examiner in connection with the 
examination.  The examiner should note 
in the examination report that 
pertinent documents in the claims file, 
including the information regarding 
stressor verification, were reviewed in 
conjunction with the examination.  Any 
indicated relevant tests must be 
conducted. 

The examiner should answer the 
following question:  is it at least as 
likely as not (a 50 percent or greater 
likelihood) that the Veteran has an 
acquired psychiatric disorder, to 
include PTSD, as a result of his 
verified in-service stressors?  

Any opinions expressed by the reviewer 
must be accompanied by an explanation 
of the rationale for the opinion 
expressed.

	The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  

5.	After completing the above development, 
the AOJ should readjudicate the issue 
on appeal, considering any new evidence 
secured since the last supplemental 
statement of the case (SSOC).  If this 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative another SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




